 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    JOYCE ANN ROBERTS,                                       Case No. 2:19-cv-00509-MMD-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      WALMART, INC., et al.,
10
                                         Defendants.
11

12          This matter is before the Court on the parties’ Stipulated Protective Order (ECF No. 19),
13   filed on June 13, 2019. The proposed protective order is unclear whether the party, who asserts
14   that particular information should be treated as confidential under the protective order, has the
15   burden of proof to establish that the information or document is entitled to such protection. The
16   parties are directed to submit a revised protective order with that clarification. Accordingly,
17          IT IS HEREBY ORDERED that the Stipulated Protective Order (ECF No. 19) is denied,
18   without prejudice.
19          Dated this 14th day of June, 2019.
20

21
                                                              GEORGE FOLEY, JR.
22                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          1
